DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Applicant's election with traverse of claims 1-8 and 20 is acknowledged.  The traversal is on the ground(s) that the prediction of undue search burden is traversed in view of the features as recited in the claims.  This is not found persuasive because, as indicated in the Restriction Requirement, the groups have acquired a separate status in the art in view of their different classification and divergent subject matter, the inventions require a separate field of search, and prior art applicable to one invention would not likely be applicable to the other. Furthermore, the claims of groups I and II are distinct because either process of group I can be used to make a materially different product than the component of claim 9.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 4 is objected to because of the following informalities: in lines 1-2, “the process comprises” should read “the process further comprises”; in line 2, the claim refers to the first and second process steps as “the improving” and “the finishing,” whereas claim 1 refers to the steps as “the finishing” and “the improving the surface finish of the component by superficial remelting” in lines 7-8. It is recommended to standardize the terminology for consistency among the claims when referring to the same claim element.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6-8 and 20 recite the limitation “the component” throughout the claims. There is insufficient antecedent basis for this limitation in the claims. Claim 1 recites “a metal- and/or cermet-based timepiece component” and “a component comprising irregularities” in the claim preamble. It is therefore unclear which “component” the limitations refer back to.
Regarding claim 1, the term “improving” in line 4 renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “improving,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the surface finish" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A surface finish has not been previously defined by the claims prior to the recited limitation.
Regarding claim 1, the term “superficial” in line 4 renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “superficial,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 claim 1, the term “finishing” in line 6 renders the claim indefinite. The term is not defined by the claim and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the surface of the surface zone" in line 6.  There is insufficient antecedent basis for this limitation in the claim. A surface of the surface zone has not been previously defined by the claims prior to the recited limitation.
Claim 4 recites the limitation "the absorptivity" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An absorptivity has not been previously defined by the claims prior to the recited limitation.
Claim 4 recites the limitation "the reflectivity part" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A reflectivity part has not been previously defined by the claims prior to the recited limitation.
Claim 4 recites the limitation "to the benefit of the energy absorption" in line 4. The term “benefit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “benefit”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitation "the energy absorption" in line 4. There is insufficient antecedent basis for this limitation in the claim. An energy absorption has not been previously defined by the claims prior to the recited limitation.
Claim 6 recites the limitation “all or part of the following actions” in line 2, which renders the claim vague and indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, claim 6 recites the broad recitation “(the prior modifying comprises) part of the following actions,” and the claim also recites “(the prior modifying comprises) all of the following actions,” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by 
Claim 6 recites the limitation "the surface" in line 3. There is insufficient antecedent basis for this limitation in the claim. A surface has not been previously defined by the claims prior to the recited limitation.
Claim 6 recites the limitation “micro-texturing” in line 4. The term “micro-texturing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “micro-texturing,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 6 recites the limitation "the reflectivity" in line 4. There is insufficient antecedent basis for this limitation in the claim. A reflectivity has not been previously defined by the claims prior to the recited limitation.
Claim 6 recites the limitation "the surface of the surface zone" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A surface of the surface zone has not been previously defined by the claims prior to the recited limitation.
Claim 7 recites the limitation "the absorptivity" in line 3. There is insufficient antecedent basis for this limitation in the claim. An absorptivity has not been previously defined by the claims prior to the recited limitation.
Claim 7 recites the limitation "the surface of the surface zone" in line 3.  There is insufficient antecedent basis for this limitation in the claim. A surface of the surface zone has not been previously defined by the claims prior to the recited limitation.
Claim 20 recites the limitation “micro-texturing” in line 2. The term “micro-texturing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree of “micro-texturing,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 20 recites the limitation "the reflectivity" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. A reflectivity has not been previously defined by the claims prior to the recited limitation.
Claim 20 recites the limitation "the surface of the surface zone" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A surface of the surface zone has not been previously defined by the claims prior to the recited limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wissenbach et al., US 2006/0081573 A1 (“Wissenbach”) in view of Cataldo et al., US 2012/0192424 A1 (“Cataldo”), cited in Applicant’s IDS.

Wissenbach teaches a method for smoothing and polishing surfaces by treating a surface with laser radiation in two treatment steps (Abstract). The method taught by Wissenbach can be used to polish any three-dimensional surface, in particular metal surfaces, quickly and inexpensively, and a high glossiness of the polished surface is achieved ([0007], [0011]). In a first treatment step, the boundary layer of a workpiece is re-melted so that roughness on the surface is smoothed ([0027]). The first re-melting step levels macro-roughness ([0030]). In a second treatment step, also referred to as a fine treatment, the degree of gloss of the surface is raised by re-melting a thin boundary layer so the remaining micro-roughness peaks are removed ([0035]). With suited selection of the treatment parameters, surfaces can be polished in such a manner that the structures of significance present in a surface are retained, while undesired micro-roughness is removed ([0039]). Further, the surface treatment process taught by Wissenbach can be used on any three-dimensional surface, whereas mechanical polishing methods yield unsatisfactory results if the surfaces have complex geometries ([0003]). 

As to claim 1, Wissenbach teaches a surface treatment process for manufacturing a metal- and/or cermet-based component (method for smoothing and polishing metal surfaces, [0007]) from a component comprising irregularities (workpiece having surface roughness, [0027]), wherein the process comprises: improving the surface finish of the component by superficial remelting on a surface zone of the component (first treatment step of re-melting smooths surface roughness, [0027]), and finishing the surface of the surface zone of the component (second treatment step removes micro-roughness, [0035]), wherein the finishing is carried out after the improving the surface finish of the component by superficial remelting (second treatment step follows first treatment step). 
Wissenbach teaches that the treatment process may be applied to any three-dimensional workpiece surface and is particularly suited for smoothing three-dimensional metal surfaces to a high glossiness ([0011]-[0012]), however Wissenbach is silent as to the surface treatment process being applied in the manufacture of a timepiece component from a component obtained by a powder metallurgy or additive manufacturing method.
Cataldo teaches a method for producing a timepiece component (watch case middle, Abstract, Fig. 1) from powdered metal material via an additive manufacturing process (Abstract, [0033]). After production of the timepiece component by additive manufacturing, a finishing step, such as polishing, is to be carried out on the surface of the timepiece component which will remain visible once the watch is fully assembled ([0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface treatment process taught by Wissenbach so that it was applied specifically in the manufacture of a timepiece component from a component obtained by a powder metallurgy or additive manufacturing method. The production of a metallic timepiece component by additive manufacturing requires finishing, such as polishing, of the visible external surfaces, as taught by Cataldo, and the surface treatment process taught by Wissenbach would yield the predictable result of a polished, glossy surface.

As to claim 2, Wissenbach teaches the first re-melting depths of the first treatment step lie in the range between 10-100 μm, depending on the unevenness of the surface ([0027]). In this case, the claimed range of the surface zone comprising a depth greater than or equal to 50 μm overlaps with the disclosed prior art range of 10-100 μm, and thus a prima facie case of obviousness exists. MPEP 2144.05(I), In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 


As to claim 3, Wissenbach teaches the first re-melting depths of the first treatment step lie in the range between 10-100 μm, depending on the unevenness of the surface ([0027]). The average depth therefore must be less than or equal to 100 μm. In this case, the claimed range of the surface zone comprising an average depth less than or equal to 1000 μm overlaps with the disclosed prior art range of 10-100 μm, and thus a prima facie case of obviousness exists. MPEP 2144.05(I), In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Wissenbach therefore teaches the surface zone of the component has an average depth less than or equal to 1000 μm.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cataldo et al., US 2012/0192424 A1 (“Cataldo”), cited in Applicant’s IDS, in view of Wissenbach et al., US 2006/0081573 A1 (“Wissenbach”).

As to claim 8, Cataldo teaches a process for manufacturing a timepiece component (method for producing a watch case middle, Abstract), wherein the process comprises: manufacturing a metal- and/or cermet-based component by a powder metallurgy or additive manufacturing method (formed layer-by-layer from powdered material using an additive manufacturing process such as DMLS, Abstract). Cataldo teaches implementing on the component a surface treatment process, such as polishing, for any external surface that will remain visible once the watch is assembled ([0040]), however Cataldo is silent as to the specific surface treatment process steps. 
Wissenbach teaches the two-step surface treatment process described with regard to claim 1. Wissenbach teaches that mechanical polishing methods yield unsatisfactory results on complex three-([0007], [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for manufacturing a timepiece component taught by Cataldo with the surface treatment process as claimed in claim 1 because the surface treatment process is superior to mechanical polishing and can be used to polish any surface quickly and efficiently to a high glossiness, as taught by Wissenbach.

Claims 4-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wissenbach in view of Cataldo as applied to claim 1 above, and further in view of Dunias et al., WO 2004/056524 A1 (“Dunias”).

As to claim 4, Wissenbach in view of Cataldo teaches the surface treatment process as claimed in claim 1. Wissenbach is silent as to the process comprising, prior to the improving and the finishing, modifying the absorptivity of the surface zone of the component by a prior surface preparation in order to reduce the reflectivity part to the benefit of the energy absorption of the surface zone.
Dunias teaches a method for laser spot welding or laser micro spot welding, wherein a limited area of the surface of a metal material is melted with a high power density laser beam (p. 1, lines 1-9). The process uses a small spot size and a short process time resulting in a limited heat effected area, making the process applicable for small, delicate parts which require well-controlled physical dimensions and/or geometrical stability (p. 1, lines 10-12). Dunias teaches that absorption of the laser beam changes during processing and depends on the condition of the material, however improving the absorption of the “initial” material (prior to melting) by means of a pre-treatment, such as oxidizing, etching, sandblasting, or coating, will give a better defined absorption during the pre-melting phase and reduce problems associated with stability of the process (p. 6, lines 17-34).


As to claim 5, Dunias teaches the prior modifying comprises depositing chemical elements in the form of a surface coating (coating, which inherently possesses chemical elements, p. 6, lines 27-29). Dunias is silent as to the depositing providing a quantity of chemical elements less than or equal to 5 at% with respect to an overall composition of the surface zone.
Dunias discloses that the effects of the pre-treatment (coating) disappear as soon as the melting phase starts (p. 6, lines 29-30). One of ordinary skill in the art would reasonably expect that the coating must therefore comprise a relatively small percentage of the surface zone in order for the effects to disappear as soon as melting starts. Furthermore, the purpose of the pre-treatment is only to improve absorption of the “initial” material prior to melting (p. 6, lines 27-29), not to change the composition of the base material, as evidenced by the alternative pre-treatment methods which do not involve chemical modification (e.g., sandblasting). 
In this case, it would be obvious to one of ordinary skill in the art following the teachings of Dunias to ensure the quantity of chemical elements is low enough with respect to an overall composition of the surface zone that the effects of the coating disappear as soon as melting begins and the composition of the base material is not affected. Furthermore, it would be obvious to one of ordinary skill in the art to use a coating providing the minimum percentage of chemicals required to sufficiently increase absorption in order to ensure the effects disappear when melting starts and the composition of the base material is not affected, as taught by Dunias. 


As to claim 6, Dunias teaches the prior modifying may comprise etching of the surface (p. 6, line 29) and Dunias teaches the prior modifying may comprise sandblasting (p. 6, line 29), which inherently texturizes the surface of the part at a micro-level. These prior modifying steps are meant to improve the laser absorption of the surface material (p. 6, lines 27-29), i.e. reduce the reflectivity of the surface of the surface zone of the component. 

As to claim 7, Dunias teaches the prior modifying comprises performing an oxidation, nitridation, boriding, chlorination, fluorination or sulfidation treatment modifying the absorptivity of the surface of the surface zone of the component (oxidizing, p. 6, lines 27-29).

As to claim 20, Dunias teaches the prior modifying comprises performing surface micro-texturing by at least one selected from the group consisting of sandblasting, bead blasting, grinding, and laser treatment, to reduce the reflectivity of the surface of the surface zone of the component (sandblasting, p. 6, lines 27-29).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 2019/212485 A1 (Erickson et al.) teaches post-print processing by laser re-melting of the surface of a 3D printed part to decrease surface roughness. 
CN 108274123 A (Guan et al.) teaches a method combining additive manufacturing with laser polishing of the surface.
DE 102010003817 A1 (Weick) teaches applying a coating on a workpiece for laser material processing comprising an absorption layer whose absorption is high at the laser wavelength.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754